UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – October 31, 2016 Item 1: Reports to Shareholders 0448435, v0.16 Annual Report | October 31, 2016 Vanguard Explorer ™ Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 7 Fund Profile. 14 Performance Summary. 16 Financial Statements. 18 Your Fund’s After-Tax Returns. 34 About Your Fund’s Expenses. 35 Glossary. 37 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Explorer Fund returned more than 2% for the 12 months ended October 31, 2016. The fund outpaced its benchmark, the Russell 2500 Growth Index, and the average return of its small-capitalization growth fund peers. • Value stocks surpassed their growth counterparts, while large- and small-cap stocks outpaced mid-caps. • Each of the Explorer Fund’s seven advisors employs a growth-oriented strategy and manages its piece of the portfolio with a long-term focus. • For the period under review, the advisors’ stock holdings added to performance relative to the benchmark. • Information technology and industrials contributed most to the fund’s overall results, while financials and energy detracted from performance. • Over the ten years ended October 31, the Explorer Fund produced an average annual return of more than 6%. The result lagged that of the fund’s benchmark, which bears no expenses, but exceeded the average return of its peers. Total Returns: Fiscal Year Ended October 31, 2016 Total Returns Vanguard Explorer Fund Investor Shares 2.47% Admiral™ Shares 2.60 Russell 2500 Growth Index 0.00 Small-Cap Growth Funds Average -0.40 Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Total Returns: Ten Years Ended October 31, 2016 Average Annual Return Explorer Fund Investor Shares 6.53 % Russell 2500 Growth Index 7.72 Small-Cap Growth Funds Average 5.76 Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.49% 0.35% 1.36% The fund expense ratios shown are from the prospectus dated February 25, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2016, the fund’s expense ratios were 0.45% for Investor Shares and 0.33% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Small-Cap Growth Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, Over the three years ended August 31, 2016, investors poured more than $1 trillion into index funds. Indexing now accounts for nearly a third of all mutual fund assets—more than double what it did a decade ago and eight times its share two decades ago. 1 By contrast, active management’s commercial struggles have reflected its disappointing investment performance. Over the decade ended December 31, 2015, 82% of actively managed stock funds and 81% of active bond funds have either underperformed their benchmarks or shut down. This subpar performance has fueled the explosion of asset growth in indexing among individual, retirement, and nonprofit investors. So what might the trend mean for the future of actively managed funds? Our research and experience indicate that active management can survive—and even succeed—but only if it’s offered at much lower expense. High costs, which limit a manager’s ability to deliver benchmark-beating returns to clients, are the biggest reason why active has lagged. Industrywide as of December 31, 2015, the average expense ratio for all active stock funds is 1.14%, compared with 0.76% for stock index 1 Sources: Wall Street Journal; Morningstar, Inc.; and Investment Company Institute, 2016. 3 funds. And the expense advantage is even wider for bonds; the average expense ratio for an active bond fund is 0.93%, compared with 0.43% for bond index funds. But even these big differences understate the real gap. These days, it’s not hard to find an index fund that charges maybe 0.05% or 0.10%. So even if you have identified active managers who are skilled at selecting stocks and bonds, to match the return of a comparable (much cheaper) index fund would require significant outperformance. Think about it. Any fund that charges 1.00% in expenses—not even the high end of the range—will find it extraordinarily difficult to overcome the index fund’s head start. Active management also has taken a hit from a regulatory environment that has been favorable to low-cost strategies. The U.S. Department of Labor several years ago mandated greater disclosure of retirement plan fees. And its new fiduciary rule, which is set to take effect in April, requires financial advisors to demonstrate that their recommendations are aligned with their clients’ best interest. Both changes encourage the use of lower-cost investments, including index funds. The future of active management In light of all this, people have been asking me whether active management is “dead.” My response is both yes and no. High-cost active management is dead, and rightly so. It has never been a winning proposition Market Barometer Average Annual Total Returns Periods Ended October 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 4.26% 8.48% 13.51% Russell 2000 Index (Small-caps) 4.11 4.12 11.51 Russell 3000 Index (Broad U.S. market) 4.24 8.13 13.35 FTSE All-World ex US Index (International) 0.64 -0.94 4.09 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.37% 3.48% 2.90% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 4.06 4.89 4.34 Citigroup Three-Month U.S. Treasury Bill Index 0.22 0.07 0.07 CPI Consumer Price Index 1.64% 1.15% 1.32% 4 for investors. Low-cost active funds, though, can potentially play an important role for investors who seek to outperform the market. Paying less for your funds is the only sure-fire way to improve your odds of achieving success in active management. But even if you have found an active manager with low costs, the odds of outperforming the market are still long. You have to be able to identify talented stock and bond portfolio managers with long time horizons and clear investment strategies. Look for managers with consistent track records and the discipline to stick closely to their investment strategy. Know what you own and why Despite the well-deserved reputation of indexing and the challenges for active managers, there’s still a place for traditional active strategies that are low-cost, diversified, and highly disciplined, and are run by talented managers who focus on the long term. Vanguard has always applied these principles to our active strategies, and investors have benefited as a majority of our active funds outperformed their benchmarks and bested their peers’ average annual return over the ten years ended September 30, 2016. Worried about the election’s impact on your portfolio? The 2016 presidential election season was one of the most intense and unpredictable in U.S. history. In its aftermath, investors may be left with lingering questions about what the outcome will mean for their portfolios. The answer, based on Vanguard research into decades of historical data, is that presidential elections typically have no long-term effect on market performance. These findings hold true regardless of the market’s initial reaction. Whether there’s a swoon or bounce immediately after an election, investors shouldn’t extrapolate that performance to the long term. As you can see in the accompanying chart, data going back to 1853 show that stock market returns are virtually identical no matter which party controls the White House. Although headlines out of Washington at any given time may still cause concern, investors shouldn’t overreact to short-term events. Instead, it’s best to maintain a balanced and diversified portfolio and stay focused on your long-term goals. Average annual stock market returns based on party control of the White House (1853–2015) Sources: Global Financial Data, 1853–1926; Morningstar, Inc., and Ibbotson Associates thereafter through 2015. 5 But it’s crucial for investors to be patient. Even active managers with the best track records frequently underperform their benchmarks when their investment styles are out of favor. Such periods, though temporary, can persist. So it’s important when entrusting your assets to an active strategy to be in it for the long haul. Make sure you know what you’re buying and what the risks are. Active strategies are becoming more complex, so it’s important to clearly understand what the investments in your portfolio are designed to accomplish and why you want to hold them. Otherwise, you run the risk of selecting strategies that don’t fit your needs or objectives. Keeping these considerations in mind can potentially boost your chances of success in identifying active strategies that may be able to help you reach your goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 9, 2016 6 Advisors’ Report For the 12 months ended October 31, 2016, Vanguard Explorer Fund returned 2.47% for Investor Shares. During the fiscal year, your fund was managed by seven independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table that begins on page 12. The advisors have provided the following assessment of the investment environment during the past 12 months and the notable successes and shortfalls in their portfolios. These comments were prepared on November 15, 2016. Please note that after the end of the period, on December 5, Vanguard announced that Chartwell Investment Partners, LLC, would no longer serve as an advisor to the fund. Assets formerly managed by Chartwell have been allocated to Arrowpoint and Stephens, two of the fund’s current advisors. Wellington Management Company llp Portfolio Managers: Kenneth L. Abrams, Senior Managing Director and Equity Portfolio Manager Daniel J. Fitzpatrick, CFA, Senior Managing Director and Equity Portfolio Manager For the 12 months ended October 31, 2016, small- and mid-capitalization stocks were flat, returning 0.0%, as measured by the portfolio’s benchmark, the Russell 2500 Growth Index. The utilities, telecommunication services, and materials sectors performed best, while the energy, health care, and real estate sectors were the weakest. (The real estate sector was created September 1 from financial sector holdings. The index returns and attribution analysis for the new sector are for the period September 1 through October 31.) Our bottom-up stock selections aided relative performance, particularly in financials, health care, and industrials. Our overweight to utilities, the top-performing sector in the index, aided relative performance. 7 Our position in U.S.-based film company DreamWorks Animation was the portfolio’s top contributor to relative and absolute performance. The firm surprised on profitability early in the period, and results were better across the board for consumer products, television, and new media. More recently, shares jumped after management announced it had agreed to be acquired by Comcast. We eliminated the position on strength. Those strong selections were partially offset by weak stock selection in materials and telecommunication services. Sector allocation, a result of our bottom-up stock selection process, modestly detracted during the period. Our overweight allocation to the energy sector hurt relative performance, as energy was the benchmark’s biggest laggard during the 12 months. Solar company SunPower was the portfolio’s top relative and absolute detractor. The stock struggled on concerns that 2017 earnings would decline because of a weaker pipeline, as the renewal of investment tax credits late last year has pushed project demand into future years. The company also suffered from oversupply of Chinese modules as the industry ramped up supply into a disappointing domestic demand market. These excess modules have pressured prices globally. Granahan Investment Management, Inc. Portfolio Managers: Gary C. Hatton, CFA, Co-Founder and Chief Investment Officer Jane M. White, Co-Founder, President, and Chief Executive Officer Jennifer M. Pawloski, Vice President Appreciation for small, secular growth companies came to life in the second half of the year. Globalization and innovation in technology and health care favor small-capitalization growth companies. As indicated by the 17 buyouts in the portfolio over the past year, these fast-growing companies are viewed as attractive acquisition targets. Strong earnings and low valuations drove this merger and acquisition activity and boosted returns. Using our LifeCycle diversification tool to capture differing performance drivers, we continue to focus on companies that have differentiated business models and strong secular tailwinds. These are the companies that grow despite the low-growth macroeconomic environment. Performance was driven by stock selection in technology and health care. Telecommunication stocks led in technology, including Gigamon, which 8 succeeded with its visibility fabric for the security market. In health care, medical equipment companies LDR Holdings (which was bought out) and Bruker drove performance. Affiliated Managers Group weighed on performance in financial services, as softer-than-expected asset flows surprised investors. Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President, Chief Investment Officer, and Co-Leader of the Investment Team Dana F. Walker, CFA, Portfolio Manager and Co-Leader of the Investment Team The V-shaped recovery in U.S. stocks following the panic-induced sharp declines at the start of 2016 was supported through the third quarter by reassuring economic data and accommodative central banks around the world. Initial fears on the surprising Brexit vote in June turned overnight into a strong market rally, reinforcing the renewed dominance of “risk-on” leadership that boosted the stocks of lower-quality, often unprofitable companies. Leadership in low-quality stocks continued through September, causing their valuations to appear notably vulnerable compared with more reasonable valuations for the better companies that Kalmar always favors. While the current economic outlook appears to be mildly better than in the spring, other market influences are also at work. We believe that signs of rising inflation, an uptick in interest rates around the globe, and the prospect of a December Federal Reserve rate increase are signaling that peak liquidity is behind us—a very significant change for all markets. Accordingly, the low-quality equity leadership, which is highly dependent on zero-cost money, was challenged in October. We believe this is a precursor to a long-overdue leadership shift back toward classically sensible investments and investment styles such as those practiced by Kalmar. If so, that should be healthy for stocks longer term. Despite the weakness in health care stocks, the sector was our largest contributor, as represented by West Pharmaceutical and Medivation. Notable holdings from different sectors were Ulta Salon, Texas Roadhouse, and Trex. At current market valuations, investors demand near-perfect business delivery. Holdings that fell short include Alliance Data Systems, G-III Apparel, VeriFone Systems, and Stericycle. 9 Arrowpoint Partners Portfolio Managers: Chad Meade, Partner Brian Schaub, CFA, Partner After four years of market strength without a pullback greater than 15%, the Russell 2500 Growth Index finally experienced an extended bout of volatility. From November 25, 2015, through February 11, 2016, the index declined over 20%. The pullback was short-lived, however, and over the subsequent seven months the index rebounded 30%, despite the Brexit shock, mixed economic data, and prospects for an interest rate increase. We continue to believe that volatility creates opportunity. Information technology was our strongest sector with positive contribution from Shutterstock and Demandware. The consumer discretionary sector was also a key contributor with positive performance from Tumi, which was acquired by Samsonite during the period. Stock selection was responsible for 98% of the strategy’s outperformance during the period. The financial and energy sectors were negative contributors. Within financials, WisdomTree was a detractor because of high levels of outflows in the fund’s Japanese and European currency-hedged ETFs. RigNet, an energy company, also declined during the period because of reduced offshore drilling activity. Stephens Investment Management Group, LLC Portfolio Manager: Ryan E. Crane, CFA, Chief Investment Officer The first half of the 12-month period under review saw much higher volatility in equity markets as interest rates and crude oil prices fell sharply. After the lows of February, the market steadily climbed higher along with rates and oil prices. Many of the style-based challenges we had faced in prior periods abated. Merger and acquisition activity fueled some of our gains across a variety of sectors. We were well positioned for the rebound in energy. Our health care-related holdings were a source of strength as well. In particular, our disciplined approach to biotechnology stocks yielded great success on both relative and absolute terms. Consumer staples and industrials were the only areas that underperformed. In both cases, it was more a result of stock-specific issues than of broader exposures across the sectors. While we eliminated our holdings in the companies that violated our investment thesis, we used the volatility to add to select positions. 10 Vanguard Quantitative Equity Group Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies For the fiscal year, our stock selection models were robust in identifying the outperformers within each industry group. Our growth, management decisions, quality, and valuation models contributed positively to the return, whereas our sentiment model was slightly negative. Our stock selection results overall were positive across sector groups, driven by beneficial positions in information technology, health care, and materials. In technology, Advanced Micro Devices, Wix.com, and Gigamon contributed significantly to our relative results. Within health care, Affymetrix and PRA Health Sciences were strong performance drivers. For materials, overweight positions in Koppers Holdings, Trinseo, and Ryerson proved valuable, contributing positive returns to the portfolio. Our weakest stock selections for the year stemmed from the energy and consumer discretionary sectors. In energy, Teekay and CVR Energy disappointed. Within consumer discretionary, underweights in Domino’s Pizza, Ulta Salon, and Jarden proved costly as the companies performed better than expected. Chartwell Investment Partners, LLC Portfolio Manager: John A. Heffern, Managing Partner and Senior Portfolio Manager The last 12 months delivered modestly positive performance from equity markets. The state of the global economy, terrorist activity, geopolitical concerns, the U.K. Brexit decision, Federal Reserve policy, and the U.S. presidential election pressured sentiment. Gradual easing of these concerns, accommodative monetary policy, and a rebound in oil prices later benefited sentiment and drove returns into positive territory for the year. Cardtronics, an operator of automated teller machines in North America and Europe, continues to post solid results and announced an accretive acquisition. WageWorks, an administrator of consumer-directed benefits like health savings accounts and flexible spending accounts, has experienced accelerating organic growth as adoption of these benefits increases. MDC Partners, an advertising company, experienced weakening demand. MGIC Investment, a provider of private mortgage insurance, saw slower credit improvements. 11 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 33 3,588 Conducts research and analysis of individual Company LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Granahan Investment 13 1,437 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Kalmar Investment Advisers 13 1,383 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Arrowpoint Partners 11 1,170 The firm uses in-depth fundamental research to uncover companies that, in its opinion, can control their own economic destiny. It starts by identifying businesses with strong competitive advantages in industries with high barriers to entry, then narrows the focus to companies with large potential markets and high-quality business models focused on the future. Finally, considerations are made for potential downside risk, resulting in a diversified portfolio of between 75 and 100 stocks. Stephens Investment 11 1,166 Employs a disciplined, bottom-up investment selection Management Group, LLC process that combines rigorous fundamental analysis with quantitative screening to identify companies with superior earnings growth potential. The approach screens for core growth stocks and for catalyst stocks. Core growth stocks have strong growth franchises, recurring revenue, and above-average growth rates; catalyst stocks are experiencing changes that could lead to accelerated earnings growth. Vanguard Quantitative Equity 10 1,122 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. 12 Fund Assets Managed Investment Advisor % $ Million Investment Strategy Chartwell Investment Partners, 7 744 Uses a bottom-up, fundamental, research-driven LLC stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Cash Investments 2 210 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 13 Explorer Fund Fund Profile As of October 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.49% 0.35% 30-Day SEC Yield 0.54% 0.57% Portfolio Characteristics DJ U.S. Russell Total Market Growth FA Fund Index Index Number of Stocks 713 1,458 3,833 Median Market Cap $2.8B $3.6B $53.5B Price/Earnings Ratio 29.3x 31.5x 23.1x Price/Book Ratio 2.8x 4.3x 2.7x Return on Equity 11.8% 15.2% 16.6% Earnings Growth Rate 12.8% 12.4% 8.4% Dividend Yield 1.0% 1.0% 2.1% Foreign Holdings 4.2% 0.0% 0.0% Turnover Rate 66% — — Short-Term Reserves 2.4% — — Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index FA Index R-Squared 0.97 0.82 Beta 0.98 1.19 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Cadence Design Systems Inc. Application Software 1.1% Cardtronics plc Data Processing & Outsourced Services 0.9 Cavium Inc. Semiconductors 0.7 ABIOMED Inc. Health Care Equipment 0.7 Ultimate Software Group Inc. Application Software 0.6 ICON plc Life Sciences Tools & Services 0.6 Aspen Technology Inc. Application Software 0.6 Genesee & Wyoming Inc. Railroads 0.6 Euronet Worldwide Inc. Data Processing & Outsourced Services 0.6 Assured Guaranty Ltd. Property & Casualty Insurance 0.6 Top Ten 7.0% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 25, 2016, and represent estimated costs for the current fiscal year. For thefiscal year ended October 31, 2016, the expense ratios were 0.45% for Investor Shares and 0.33% for Admiral Shares. 14 Explorer Fund Sector Diversification (% of equity exposure) Russell DJ U.S. Total Growth Market Fund Index FA Index Consumer Discretionary 15.1% 16.9% 12.6% Consumer Staples 2.7 4.5 8.9 Energy 3.4 1.1 6.6 Financials 9.7 5.8 13.9 Health Care 19.1 18.6 13.4 Industrials 17.0 18.0 10.5 Information Technology 25.6 22.1 21.0 Materials 3.8 6.6 3.2 Real Estate 2.3 5.3 4.2 Telecommunication Services 0.9 0.7 2.3 Utilities 0.4 0.4 3.4 15 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2006, Through October 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Explorer Fund
